

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered on September 30, 2008
(the “Effective Date”) between (i) AudioStocks, Inc., a Delaware corporation
(the “Seller”), and (ii) DAO Information Systems, LLC, a Delaware limited
liability company (the “Parent”) and its wholly owned subsidiary, DAO
Information Systems, Inc., a Delaware corporation (the “Subsidiary” and
collectively with the Parent, the “Buyer”); and (iii) Luis J. Leung, an
individual. The Seller and the Buyer may hereinafter be referred to individually
as a “Party” or collectively as the “Parties.”


RECITALS


WHEREAS, Seller desires to sell certain of Seller's assets and properties,
including all rights and interests associated therewith to Buyer; and


WHEREAS, Buyer desires to purchase from Seller, upon the terms and conditions
set forth herein, such assets, properties, rights and interests and, in
connection therewith, Buyer will assume certain liabilities of Seller.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:




ARTICLE I
 
DEFINITIONS


1.1           Certain Definitions. In addition to other terms defined throughout
this Agreement, the following terms have the following meanings when used
herein:


(a) "Assets" shall include the following assets, properties, rights and
interests of Seller:


(i)           the existing licensing rights and interests of the Seller
associated with the Seller’s Audiostocks.com business division (the “AudioStocks
Business”) which shall include the trade names “AudioStocks” and “AudioNews;”
the rights to the domain name www.Audiostocks.com; the AudioStocks logo; and the
Audiostocks.com software program including all related files, documentation,
manuals, code and other materials, whether in whole or in part, including any
and all modifications, derivative works, and copies of the foregoing, regardless
of the form or media in or on which they may exist (the “Seller Intellectual
Property”);


 (ii)           all rights, interest and claims to all accounts receivable
related to the AudioStocks Business as set forth in Schedule A (collectively the
“Accounts Receivable”);


(iii)           all future Net Sales Proceeds1 from the eventual sale of all
shares of stock held by the Seller as set forth in Schedule B (collectively the
“Seller Securities”); and


(iv)           all of the intangible rights and property of Seller related to
the AudioStocks Business, including going concern value, goodwill, websites, URL
listings and e-mail addresses; and


(v)           all data and records ("Records") related to the AudioStocks
Business, including client and customer lists and records, referral sources,
research and development reports and records, referral sources, research and
development reports and records, production reports and records, service and
warranty records, equipment logs, operating guides and manuals, financial and
accounting records, creative materials, advertising materials, promotional
materials, studies, reports, correspondence and other similar documents and
records;


(b)           "Assumed Liabilities" means all liabilities whatsoever relating to
the AudioStocks business to be assumed by Buyer, including those known and
unknown, disclosed and undisclosed, contingent, and including, but not limited
to, the specific liabilities of Seller set forth in Schedule C.


(c)           "Consent" means any notice to or consent, approval, authorization,
order, filing, registration or qualification of or with any court, governmental
body or third party.


(d)           "Business Day" means any day other than (a) Saturday or Sunday or
(b) any other day on which banks in California are permitted or required to be
closed.


(e)           "Governmental Body" means any:


(i)           nation, state, county, city, town, borough, village, district or
other jurisdiction;


(ii)           federal, state, local, municipal, foreign or other government;


(iii)           governmental or quasi-governmental authority of any nature
(including any agency, branch, department, board, commission, court, tribunal or
other entity exercising governmental or quasi-governmental powers);


(iv)           multinational organization or body;


(v)           body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; or


(vi)           official of any of the foregoing.


(f)           "Legal Requirement" means any federal, state, local, municipal,
foreign, international, multinational or other constitution, law, ordinance,
principle of common law, code, regulation, statute or treaty.


(g)           "Person" means an individual, partnership, corporation, business
trust, limited liability company, limited liability partnership, joint stock
company, trust, unincorporated association, joint venture or other entity or a
Governmental Body.




ARTICLE II
 
PURCHASE AND SALE


2.1           Purchase. Upon the terms and subject to the conditions set forth
herein, on the Closing Date (as defined herein), Buyer shall purchase from
Seller the Assets, and Seller shall sell and convey the Assets to Buyer.


2.2           Transfer of Assets. Upon the terms and subject to the conditions
set forth herein, Seller shall, on the Closing Date, sell and transfer to Buyer
all right, title and interest of Seller in and to the Assets. Seller shall
execute and deliver all additional transfer documents required in order to
convey title to all of the Assets. The terms and conditions of the transfer of
Assets related to the eventual sale of the Seller Securities and receipt of the
Accounts Receivable following the Closing Date shall be governed by Section 6.1
herein.


2.3           Consideration; Assumption of Liabilities. In consideration for the
transfer of the Assets, upon the terms and subject to the conditions set forth
herein, Buyer shall, on the Closing Date, assume all Assumed Liabilities. Buyer
shall execute and deliver all additional documents required in order to
effectuate such assumption of Assumed Liabilities. The terms and conditions of
the payment of the Assumed Liabilities following the Closing Date shall be
governed by Section 6.1 herein.




ARTICLE III
 
CLOSING


3.1           Closing. On the terms and subject to the conditions set forth in
this Agreement, the closing of the transactions contemplated herein (the
"Closing") shall take place after the Effective Date and as soon as practicable
following the satisfaction of all conditions set forth herein (the "Closing
Date").




ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants on the date hereof and on the Closing Date that
the following representations and warrants are true and correct:


4.1           Organization.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority to own or lease the properties used in its
business and to carry on such business as presently conducted.


4.2           Authorization. This Agreement has been duly authorized, executed
and delivered by Seller, and this Agreement is the legal, valid and binding
obligation of Seller, enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization and other laws
affecting the enforcement of creditors' rights generally and by principles of
equity.


4.3           Intellectual Property.  The Seller Intellectual Property
constitutes substantially all of the intellectual property used in or necessary
to conduct the AudioStocks Business as conducted prior to the Closing. Buyer
expressly acknowledges that they have been noticed that Seller does not own the
rights to the Seller Intellectual Property, but rather licenses such rights from
certain third parties (the “Third Party Licensors”) pursuant to a licensing
agreement (the “Licensing Agreement”). Upon Closing, the Seller and the Third
Party Licensors shall deliver to the Buyer an acknowledgment and consent
amendment to the Licensing Agreement (the “Licensing Agreement,” a copy of which
has been attached hereto as Exhibit A) authorizing and approving of the transfer
of licensing rights to the Seller Intellectual Property pursuant to the terms of
the Licensing Agreement. The Licensing Rights to the Seller Intellectual
Property shall be transferred to the Buyer and shall continue under the same
terms of the original Licensing Agreement.


4.4           Brokers. No broker, investment banker or other Person is entitled
to any broker's, finder's or other similar fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of the Seller.




ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller on the date hereof and on the Closing
Date that the following representations and warranties are true and correct:


5.1           Organization; Qualification; Subsidiaries.   Parent is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite power and authority to
enter into this Agreement. Subsidiary is a newly formed Delaware corporation
that has never conducted business.


5.2           Authorization. This Agreement has been duly authorized, executed
and delivered by Buyer, and this Agreement is the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with their
respective terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization and
other laws affecting the enforcement of creditors' rights generally and by
principles of equity.
 
5.3           No Conflict or Violation; Default. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will violate, conflict with or result in a breach of or constitute a
default under (a) or result in the termination or the acceleration of, or the
creation in any Person of any right (whether or not with notice or lapse of time
or both) to declare a default, accelerate, terminate, modify or cancel any
indenture, contract, lease, sublease, loan agreement, note or other obligation
or liability (each, a "Buyer Contract") to which Buyer is a party or by which it
is bound, (b) any provision of the certificate of incorporation or bylaws Buyer,
(c) any judgment, order, decree, rule or regulation of any Governmental Body to
which Buyer’s business is subject or (d) any applicable laws or regulations.
There is no (with or without the lapse of time or the giving of notice or both)
violation or default or, to the knowledge of Buyer, threatened violation or
default of or under any Buyer Contract.


5.4           Compliance with Laws.  Buyer’s business has at all times been
conducted and is currently in compliance with all applicable laws, regulations,
rules ordinances, bylaws, orders and determinations of any Governmental Body,
including those related to the environment or health and safety, and whether
existing on or prior to the date hereof or subsequently amended, enacted or
promulgated.


5.5           Consents.  No Consent is required to be made or obtained by Buyer
in connection with the execution and delivery of this Agreement or the
consummation by Buyer of the transactions contemplated herein.


5.6           Litigation. There is no claim, action, suit, proceeding, or
investigation pending or, to the knowledge of Buyer threatened against Buyer or
its directors, officers, agents or employees (in their capacity as such)
relating to Buyer’s business, its assets or any properties or rights of Buyer’s
business or that is reasonably likely to adversely affect the transactions
contemplated hereby. There are no orders, writs, injunctions or decrees
currently in force against Buyer or its directors, officers, agents or employees
(in their capacity as such) with respect to the conduct of Buyer’s business.


5.7           Brokers. There is no investment banker, broker, finder, financial
advisor or other person which has been retained by or is authorized to act on
behalf of Buyer who might be entitled to any fee or commission in connection
with the transactions contemplated by this Agreement.




ARTICLE VI
 
ADDITIONAL AGREEMENTS


6.1           Payment of Assumed Liabilities.  Following the Closing and
assumption of Assumed Liabilities, Buyer hereby covenants and agrees as follows:


(a)            Payment of Assumed Liabilities from Future Buyer
Revenues.   Subsequent to Closing, Buyer’s future gross revenues from all
business and financing operations (the “Future Revenues”) shall be allocated
directly towards the payment of the Assumed Liabilities. The priority of payment
of each individual liability of the Assumed Liabilities from the Future Revenues
shall be payable to according to the priority schedule listed in Schedule C.
Buyer shall provide Seller with an accounting of all Future Revenues on a
quarterly basis beginning December 31, 2008 or at anytime upon demand by Seller.
In the event the Buyer does not deliver any portion of the Future Revenues in
accordance with the terms herein, Seller shall have the exclusive right to
retain from the Accounts Receivable amount due to the Buyer as described in
Section 6.1(b) below, the dollar amount of such Future Revenues that should have
been applied to the Assumed Liabilities from such Future Revenues.


(b)           Payment of Assumed Liabilities from Accounts Receivable.   Due to
the difficulties associated with the valid transfer of the Accounts Receivable
from the Seller to the Buyer, the Parties hereby agree that such Accounts
Receivable shall remain in the Seller’s name as nominee for the benefit of the
Buyer. Following the eventual and final receipt, if any, of the Accounts
Receivable, the Seller shall deliver 100% of funds from such Accounts Receivable
directly towards the payment of the Assumed Liabilities. The priority of payment
of each individual liability of the Assumed Liabilities from the receipt of the
Accounts Receivable, if any, shall be payable to according to the priority
schedule listed in Schedule C.


(c)           Payment of Assumed Liabilities from Seller Securities.   Due to
the difficulties associated with the valid transfer of the Seller Securities
from the Seller to the Buyer, the Parties hereby agree that such Seller
Securities shall remain in the Seller’s name as nominee for the benefit of the
Buyer. Following the eventual and final sale of the Seller Securities and
receipt of the Net Sales Proceeds (“Net Sales Proceeds” shall equal the gross
proceeds received from the sale of the Seller Securities, less reasonable
brokerage commissions and related fees, including reasonable legal and
accounting fees.thereunder) if any, the Seller shall deliver 100% of the Net
Sales Proceeds from the sale of such securities directly towards the payment of
the Assumed Liabilities. The priority of payment of each individual liability of
the Assumed Liabilities from the Net Sales Proceeds from the sale of the Seller
Securities, if any, shall be payable to according to the priority schedule
listed in Schedule C.


(d)           Reversion of Assets.  In the event the Assumed Liabilities are not
completely satisfied within thirty six (36) months following the Closing Date
from funds pursuant to Section 6.1 (a) thru (c) herein, or in the event of a
breach of any section or term of this Agreement by the Buyer the Assets shall
automatically revert back to the Seller (an “Asset Reversion”); provided,
however, in the event of an Asset Reversion, as compensation for the use of the
Assets for the period following the Closing and prior to an Asset Reversion, the
Purchaser shall remain liable for the payment of all Assumed Liabilities and any
and all Assumed Liabilities due and payable to any officer, director or employee
of the Buyer shall automatically be forgiven.
 
“Net Sales Proceeds” shall equal the gross proceeds received from the sale of
the Seller Securities, less reasonable brokerage commissions and related fees,
including reasonable legal and accounting fees.



6.2           Reasonable Best Efforts.


(a)           Upon the terms and subject to the conditions set forth in this
Agreement, each of the Parties hereto agrees to use its reasonable best efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, and
to assist and cooperate with the other Parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the sale of the Assets to Buyer and the other transactions
contemplated by this Agreement, including: (i) obtaining all necessary actions
or nonactions, waivers, consents and approvals from all Governmental Bodies and
the making of all necessary registrations and filings (including filings with
Governmental Bodies) and taking all reasonable steps as may be necessary to
obtain an approval or waiver from, or to avoid an action or proceeding by, any
Governmental Body; (ii) obtaining all necessary Consents; (iii) defending any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Body vacated or reversed; and (iv)
executing and delivering any additional instruments necessary to consummate the
transactions contemplated by this Agreement. No Party shall consent to any
voluntary delay of the consummation of the sale of the Assets at the behest of
any Governmental Body without the consent of the other Parties to this
Agreement, which consent shall not be unreasonably withheld.


(b)           Each Party hereto shall use its reasonable best efforts not to
take any action, or enter into any transaction, which would cause any of its
representations or warranties contained in this Agreement to be untrue in any
material respect or result in a material breach of any covenant made by it in
this Agreement or which could reasonably be expected to impede, interfere with,
prevent or delay in any material respect, the sale of the Assets.


6.3           Public Announcements. Neither Buyer nor Seller shall issue any
press release with respect to the transactions contemplated by this Agreement or
otherwise issue any written public statements with respect to such transactions
without prior consultation with the other Party, except as may be required by
applicable law or by obligations pursuant to any listing agreement with any
national securities exchange or the rules of the NASDAQ national market
("NASDAQ").


6.4           Employees and Employee Benefits.


(a)           Information on Active Employees. For the purpose of this
Agreement, the term "Active Employees" shall mean all employees employed on the
Closing Date by Seller for its AudioStocks Business who are employed exclusively
in Seller's AudioStocks Business as currently conducted, including employees on
temporary leave of absence, including family medical leave, military leave,
temporary disability or sick leave, but excluding employees on long-term
disability leave.


(b)           Employment of Active Employees by Buyer.


(i)           Buyer is not obligated to hire any Active Employee but may
interview all Active Employees for employment purposes. Buyer will provide
Seller with a list of Active Employees to whom Buyer has made an offer of
employment that has been accepted to be effective on the Closing Date (the
"Hired Active Employees"). Subject to Legal Requirements, Buyer will have
reasonable access to the Seller's office and personnel records (including
performance appraisals, disciplinary actions, grievances and medical records) of
Seller for the purpose of preparing for and conducting employment interviews
with all Active Employees and will conduct the interviews as expeditiously as
possible prior to the Closing Date. Access will be provided by Seller upon
reasonable prior notice during normal business hours. Effective immediately
before the Closing, Seller will terminate the employment of all of its Hired
Active Employees.


(ii)           It is understood and agreed that (A) Buyer's expressed intention
to extend offers of employment as set forth in this Section 6.4 shall not
constitute any commitment, Contract or understanding (expressed or implied) of
any obligation on the part of Buyer to a post-Closing employment relationship of
any fixed term or duration or upon any terms or conditions other than those that
Buyer may establish pursuant to individual offers of employment, and (B)
employment offered by Buyer is "at will" and may be terminated by Buyer or by an
employee at any time for any reason (subject to any written commitments to the
contrary made by Buyer or an employee and Legal Requirements). Nothing in this
Agreement shall be deemed to prevent or restrict in any way the right of Buyer
to terminate, reassign, promote or demote any of the Hired Active Employees
after the Closing or to change adversely or favorably the title, powers, duties,
responsibilities, functions, locations, salaries, other compensation or terms or
conditions of employment of such employees.


6.5           Retention Records and Access. After the Effective Date, Buyer
shall retain for a period of ten (10 years, those Records of Seller delivered to
Buyer. Buyer also shall provide Seller and its representatives reasonable access
thereto, during normal business hours and on at least three days' prior written
notice, to enable them to prepare financial statements. After the Effective
Date, Seller shall provide Buyer and its representatives reasonable access to
Records, during normal business hours and on at least three days' prior written
notice, for any reasonable business purpose specified by Buyer in such notice.




ARTICLE VII
 
TERMINATION, AMENDMENT AND WAIVER


7.1           Termination. Subject to Section 7.2 herein, this Agreement may be
terminated at any time prior to the Closing:


(a)           by mutual written consent of Buyer and Seller;


(b)           by Seller if the Buyer shall have failed to comply in any material
respect with any of its covenants or agreements contained in this Agreement; or


(c)           by Seller if any court or other Governmental Body having
jurisdiction over a Party hereto shall have issued an order, decree or ruling or
taken any other action permanently enjoining, restraining or otherwise
prohibiting the consummation of the sale of the Assets and such order, decree,
ruling or other action shall have become final and nonappealable;


7.2           Waiver. At any time prior to the Closing, the Parties hereto may
(a) extend the time for the performance of any of the obligations or other acts
of the other Parties hereto, (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto and
(c) waive compliance with any of the agreements or conditions contained herein
which may legally be waived. Any agreement on the part of a Party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such Party.




ARTICLE VIII
 
INDEMNIFICATION


8.1           Indemnification by Buyer. The Buyer agrees to indemnify the Seller
and hold harmless against any losses, claims, damages or liabilities incurred by
the Seller, in connection with, or relating in any manner, directly or
indirectly, to the Seller in connection with this Agreement, unless it is
determined by a court of competent jurisdiction that such losses, claims,
damages or liabilities arose out of the Seller’s gross negligence, willful
misconduct, dishonesty or fraud. Additionally, the Buyer agrees to reimburse the
Seller immediately for any and all expenses, including, without limitation,
attorney fees, incurred by the Seller in connection with investigating,
preparing to defend or defending, or otherwise being involved in, any lawsuits,
claims or other proceedings arising out of or in connection with or relating in
any manner, directly or indirectly, from the Agreement (as defendant, nonparty,
or in any other capacity other than as a plaintiff, including, without
limitation, as a party in an interpleader action). The Buyer further agrees that
the indemnification and reimbursement commitments set forth in this section
shall extend to any controlling person, strategic alliance, partner, member,
shareholder, director, officer, employee, agent or subcontractor of the Seller
and their heirs, legal representatives, successors and assigns. The provisions
set forth in this section shall remain in full force and effect for 120 months
thereafter, at which time all such claims shall terminate except such claims
notice of which has been given to Seller prior to the expiration of such period.




ARTICLE IX
 
MISCELLANEOUS


9.1           Expenses. Seller and Buyer shall each pay all costs and expenses
incurred by it on its behalf, in connection with this Agreement and the
transactions contemplated hereby, including fees and expenses of their financial
consultants, accountants and legal counsel.


9.2           Notices. All notices, requests, demands and other communications
given hereunder shall be in writing and delivered personally or by overnight
courier to the Parties at the following addresses or sent by telecopier or
telex, with confirmation received, to the telecopy specified below:


If to Seller:
 
AudioStocks, Inc.
2038 Corte del Nogal, Suite 110
Carlsbad, California 92011
Fax- 760-804-8845
If to Parent or Subsidiary:
 
DAO Information Systems, LLC
15818 SweetRose Place
Houston, Texas  77095
Fax- 832-202-2474



All notices shall be deemed delivered when actually received if delivered
personally or by overnight courier, sent by telecopier or telex (promptly
confirmed in writing), addressed as set forth above. Each of the Parties shall
hereafter notify the other in accordance with this section of any change of
address or telecopy number to which notice is required to be mailed.


9.3           Necessary Acts.  Each Party to this Agreement agrees to perform
any further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.


9.4           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, and by different Parties hereto in separate counterparts,
each of which when executed shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.


9.5           Entire Agreement; Modifications; Waiver.  This Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter contained in it. This Agreement supersedes all prior and contemporaneous
agreements, representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.


9.6           Headings. The headings contained in this Agreement and in the
Schedules and Exhibits hereto are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.


9.7           Assignment. This Agreement shall be binding upon the respective
successors and assigns of the Parties hereto. This Agreement may not be assigned
by any Party hereto without the prior written consent of the Seller.


9.8           Governing Law.  The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles) as applied to residents of
the State of California relating to contracts executed in and to be performed
solely within the State of California, and to the exclusion of the law of any
other forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING OUT
OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE.


9.9           Attorneys’ Fees.  Should any Party hereto employ an attorney for
the purpose of enforcing or constituting this Agreement, or any judgment based
on this Agreement, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other Party or Parties thereto
reimbursement for all reasonable attorneys’ fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding.


9.10           Specific Performance.  The Parties hereby acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the Parties shall have
the right to demand specific performance of the terms, and each of them, of this
Agreement.


9.11           Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to affect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.


9.12           Conflicts of Interest.  The Parties shall exercise their best
efforts to make the other party aware of any conflicts of interest that exist,
including any conflicts of interest related to any other business or entity that
a Party beneficially owns or controls. Such conflicts of interest known as of
the Effective Date herein have been disclosed in Exhibit B. Disclosure,
acknowledgment and waiver of future discovered or created conflicts of interest
may be made in writing or through oral communication.


9.13           Joint Drafting and Exclusive Agreement.  This Agreement is the
only Agreement executed by and between the Parties related to the subject matter
described herein.  There are no additional oral agreements or other
understandings related to the subject matter described herein.  This Agreement
shall be deemed to have been drafted jointly by the Parties hereto, and no
inference or interpretation against any one Party shall be made solely by virtue
of such Party allegedly having been the draftsperson of this Agreement.  The
Parties have each conducted sufficient and appropriate due diligence with
respect to the facts and circumstances surrounding and related to this
Agreement.  The Parties expressly disclaim all reliance upon, and prospectively
waive any fraud, misrepresentation, negligence or other claim based on
information supplied by the other Party, in any way relating to the subject
matter of this Agreement.


9.14           Acknowledgments and Assent.  The Parties acknowledge that they
have been given at least ten (10) days to consider this Agreement and that they
were advised to consult with an independent attorney prior to signing this
Agreement and that they have in fact consulted with counsel of their own
choosing prior to executing this Agreement.  The Parties may revoke this
Agreement for a period of three (3) calendar days after signing this Agreement,
and the Agreement shall not be effective or enforceable until the expiration of
this three (3) day revocation period.  The Parties agree that they have read
this Agreement and understand the content herein, and freely and voluntarily
assent to all of the terms herein.  A facsimile copy of this Agreement shall
have the same legal effect as an original of the same.


9.15           Incorporation of Exhibits and Schedules. The Exhibits and
Schedules hereto are incorporated into this Agreement and shall be deemed a part
hereof as if set forth herein in full. References herein to "this Agreement" and
the words "herein," "hereof" and words of similar import refer to this Agreement
(including its Exhibits and Schedules) as an entirety. In the event of any
conflict between the provisions of this Agreement and any such Exhibit or
Schedule, the provisions of this Agreement shall control.

 
IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the day and year first above written.


SELLER:
 
AudioStocks, Inc.
 
/s/ Luis J. Leung
 
____________________________
By: Luis J. Leung
Its: President
PARENT:
 
DAO Information Systems, LLC
 
/s/ Luis J. Leung
 
____________________________
By: Luis J. Leung
Its: Managing Member
 
 
SUBSIDIARY:
 
DAO Information Systems, Inc.
 
/s/ Luis J. Leung
 
____________________________
By: Luis J. Leung
Its: President
 
 
Luis J. Leung
 
/s/ Luis J. Leung
 
____________________________
By: Luis J. Leung
An individual













 
 

--------------------------------------------------------------------------------

 









 


SCHEDULES


SCHEDULE A


Cash Accounts Receivable


Accounts Receivable
Amount Due
Receivable Description
     
China Broadband, Inc
 
$11,000.00
Service Contract
International Coastal Biofuels, Inc
 
5,000.00
Service Contract
Physicians Adult Daycare, Inc
 
2,120.00
Press Releases

















 
 
 
 

 






 
 

--------------------------------------------------------------------------------

 



 




SCHEDULE B


Seller Securities




Issuer
Symbol
Number of Shares
     
Mezey Howarth Racing Stables, Inc.
MZYH
5,000
American Scientific Resources, Inc.
ASFX
200,000
Biogold Fuels Corporation
BIFC
58,750
Stimulated Environment Concepts, Inc.
SMEV
2,500,000
Davi Skin, Inc.
DAVN
304,500
XXIS Corporation
XXIS
200,000
XXIS Corporation
XXIS
200,000
Physicians Adult Daycare, Inc.
PHYA
2,500,000
Physicians Adult Daycare, Inc.
PHYA
1,000,000
Sparrowtech Resources, Inc.
SPMC
750,000
Lantis Laser, Inc.
LLSR
19,000
Smart SMS Corporation
STMC
19,000
North American Energy Group Corporation
NNYR
95,000
B2Digital, Inc.
BTDG
5,475
Prime Companies, Inc.
PRMC
11,400
Luvoo International, Inc.
LUVT
350,000
JC Data Solutions, Inc.
JCDS
342,000























 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE C


Assumed Liabilities


The below chart represents the Assumed Liabilities assumed by the Seller in
connection with the Agreement as of the Effective Date. All payments to be made
and applicable to the Assumed Liabilities pursuant to Section 6.1 (the “Assumed
Liability Payments”) herein shall be payable to the individuals or entities
below as follows:


Class 1 Assumed Liability Payments- All Assumed Liability Payments shall
initially be made to the Class 1 individuals or entities based upon the priority
of listing from top to bottom in the chart below. For example, if the initial
Assumed Liability Payment totaled $42,000, the first $27,461.25 would be paid
directly to Chisholm, Bierwolf & Nilson, LLC, the next $18,504.67  would be paid
to Luis J. Leung,  and the remaining $114.08 would be used to pay down a portion
of the $81,963.37 owed to Black Forest International, LLC.


Class 2 Assumed Liability Payments- Following the payment of all Class 1 Assumed
Liabilities, all Assumed Liability Payments shall next be made to the Class 2
individuals or entities on a pro rata basis based upon the chart below. For
example, if the Assumed Liability Payment due and owing to the Class 2
individuals or entities totaled $100,000, $91,781.33 would be paid directly to
BCGU, LLC and $8,218.66 would be paid directly to Luis J. Leung.


Class 3 Assumed Liability Payments- Following the payment of all Class 2 Assumed
Liabilities, all Assumed Liability Payments shall next be made to the Class 3
individuals or entities on a pro rata basis based upon the chart below.


The priority of any Assumed Liability Payment may be amended upon written
consent by both Parties.


Class
Debtor/Vendor
Amount Owed (US $)
Debt Description
       
Class 1
Chisholm, Bierwolf & Nilson, LLC
 
$27,461.25
Audit
 
Luis J. Leung
 
18,504.67
Credit Advances
 
Black Forest International, LLC
 
81,963.37
Notes Payable
Class 2
BCGU, LLC
 
242,894.34
Licensing Fees related to contracts
 
Luis J. Leung
 
21,750.25
Officer Bonus related to contracts
       
Class 3
The Company Corporation
225.00
Corporate Maintenance
 
Ronald Garner
 
3,750.00
Accrued Compensation
 
Paychex, Inc
 
279.14
Payroll Service
 
American Express
 
2,866.39
Credit Card
 
Business Wire, Inc.
 
6,005.00
Press
 
Doty Scott Enterprises, Inc.
 
2,500
Bookkeeping
 
IKON Financial Services, Inc.
 
662.19
Office Support
 
Marketwire, Inc.
 
140.00
Press
 
Quotemedia, Inc.
 
1,100
Technology Support
 
Softmart, Inc.
 
249.00
Office Support
 












 







 
 
 

--------------------------------------------------------------------------------

 


















EXHIBIT A


Licensing Agreement












































































 
 

--------------------------------------------------------------------------------

 










EXHIBIT B


Conflicts of Interest


As of the Effective Date, the following possible conflicts of interests exist in
relationship to the Agreement:


1.  
Luis J. Leung.



Mr. Leung is currently President, Secretary, Treasurer and sole Director of
AudioStocks, Inc. In addition, Mr. Leung is currently the Managing Director of
DAO Information Systems, LLC and President, Secretary, Treasurer and sole
Director of DAO Information Systems, Inc.


Mr. Leung has provided certain IT and technology related advisory services to
the Third Party Licensors. Mr. Leung has received no compensation for such
services.

